United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3485
                       ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

                              Stephen Michael Fine,

                     lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                         Submitted: September 21, 2020
                           Filed: December 11, 2020
                                ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

COLLOTON, Circuit Judge.

      In 2014, Stephen Fine pleaded guilty to conspiring to distribute
methamphetamine, distributing methamphetamine, conspiring to commit money
laundering, and tampering with a government witness. At sentencing, the district
court1 determined that Fine qualified as a career offender under the sentencing
guidelines based on two prior convictions for a “controlled substance offense.” See
USSG §§ 4B1.1(a), 4B1.2(b). After calculating the advisory guideline range and
considering the factors under 18 U.S.C. § 3553(a), the court imposed a term of 293
months’ imprisonment.

       In July 2019, Fine moved to reduce his sentence based on what he alleged were
“extraordinary and compelling reasons.” See 18 U.S.C. § 3582(c)(1)(A)(i). As
grounds for relief, he first cited “post-sentencing rehabilitation” and argued second
that he was actually innocent of his sentence, because judicial decisions filed after his
sentencing showed that the court improperly classified him as a career offender under
the guidelines.

       The district court ruled that neither of Fine’s reasons warranted a reduction.
Quoting the applicable statute, the court concluded that “[r]ehabilitation of the
defendant alone shall not be considered an extraordinary and compelling reason.”
See 28 U.S.C. § 994(t). As to the career offender guideline, the court determined that
Fine’s effort to challenge his sentence was an improper successive motion to vacate,
set aside, or correct a sentence that could not be filed without authorization from this
court. See 28 U.S.C. § 2255(h).

       On appeal, Fine argues that his motion was not premised solely on his
rehabilitation efforts while in prison. He maintains that the district court erred in
concluding that it could not reduce his sentence under § 3582(c)(1)(A)(i) based on
his arguments about the proper interpretation of the career offender guideline. The
law is unsettled in this circuit about what reasons a court may consider extraordinary
and compelling under § 3582(c)(1)(A)(i), see United States v. Rodd, 966 F.3d 740,


      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                          -2-
747-48 (8th Cir. 2020), but we need not address the broader issue here. The district
court considered and properly rejected the grounds proffered by Fine.

      Fine renews his argument that he is not a career offender under the guidelines.
He says that his prior convictions were not for a “controlled substance offense.” See
USSG § 4B1.1(a). Fine contends that the Kansas statute under which he was
convicted is overbroad and encompasses some crimes that do not qualify as a
controlled substance offense.

       Although Fine’s argument relies in part on decisions that were issued after his
sentencing, including Mathis v. United States, 136 S. Ct. 2243 (2016), and United
States v. Madkins, 866 F.3d 1136 (10th Cir. 2017), his challenge to the career
offender determination was still a challenge to his sentence. A federal inmate
generally must challenge a sentence through a § 2255 motion, see Lopez-Lopez v.
Sanders, 590 F.3d 905, 907 (8th Cir. 2010), and a post-judgment motion that fits the
description of a motion to vacate, set aside, or correct a sentence should be treated as
a § 2255 motion. Rey v. United States, 786 F.3d 1089, 1091 (8th Cir. 2015). The
substance of Fine’s argument was available to him at sentencing, but even an
intervening change in the law does not take a motion outside the realm of § 2255
when it seeks to set aside a sentence. Insofar as Fine’s brief on appeal seeks to rely
on intervening case law as an “extraordinary and compelling” reason, independent of
the validity of his sentence, he did not raise that contention in the district court, and
we decline to consider it. Cf. United States v. Loggins, 966 F.3d 891, 892-93 (8th
Cir. 2020).

       Fine previously filed an unsuccessful § 2255 motion, and he did not seek
authorization from this court to file a successive motion in this case as required by 28
U.S.C. § 2255(h). The district court was therefore correct that his challenge to the
career offender determination and resulting sentence was an unauthorized successive



                                          -3-
motion to vacate, set aside, or correct a sentence. See United States v. Arojojoye, 806
F. App’x 475, 478 (7th Cir. 2020).

      Fine’s other asserted ground for a sentence reduction was post-conviction
rehabilitation. The district court recognized correctly, however, that “[r]ehabilitation
of the defendant alone shall not be considered an extraordinary and compelling
reason.” 28 U.S.C. § 994(t). Accordingly, the district court’s order denying relief is
affirmed.
                        ______________________________




                                          -4-